Exhibit 10.1

SUPPORT AGREEMENT

This Support Agreement, dated March 10, 2016 (this “Agreement”), is by and among
the persons and entities listed on Schedule A hereto (individually and
collectively, “Macellum”) and Christopher & Banks Corporation, a Delaware
corporation (the “Company”).

RECITALS

WHEREAS, the Company and Macellum have been in confidential discussions
regarding the composition of the Board of Directors of the Company (the
“Board”);

WHEREAS, Macellum may be deemed to Beneficially Own shares of common stock of
the Company, par value $0.01 (the “Common Stock”) totaling, in the aggregate,
3,131,505 shares, or approximately 8.4%, of the Common Stock issued and
outstanding on the date hereof; and

WHEREAS, each of the Company and Macellum has determined that it is in its best
interests to come to an agreement with respect to the election of members of the
Board at the Company’s 2016 Annual Meeting of Stockholders (the “2016 Annual
Meeting”).

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Board Matters.  The Company and Macellum agree as follows:

(a)



the Company shall use its reasonable best efforts to hold the 2016 Annual
Meeting no later than July 25, 2016;

(b)



prior to the completion of the 2016 Annual Meeting, the Board shall not increase
the size of the Board to more than nine directors;

(c)



the Board and all applicable committees and subcommittees of the Board shall
take all action necessary such that, by the completion of the 2016 Annual
Meeting, the size of the Board is seven directors;

(d)



the Board and all applicable committees and subcommittees of the Board shall
take all necessary action to nominate and cause the Company’s slate of nominees
for election as directors of the Company at the Company’s 2016 Annual Meeting to
be those individuals identified on Exhibit A hereto (including, as defined
therein, the New Director Nominees (including the Macellum Designees))
(together, the “2016 Slate”) and not any persons other than the 2016 Slate;

(e)



subject to receipt and acceptance of the information set forth in Section 1(g)
hereof (in accordance therewith), the Company will use reasonable best efforts
to cause the election of the 2016 Slate to the Company’s Board at the 2016
Annual Meeting, including recommending that the Company’s stockholders vote in
favor of and soliciting proxies for the election of all of the New Director
Nominees (along with all other Company nominees) and otherwise supporting the
New Director Nominees for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees;

1

--------------------------------------------------------------------------------

 



(f)



following their election to the Board at the 2016 Annual Meeting and at all
times prior to the end of the Standstill Period, at least one Macellum Designee
shall be offered the opportunity to be a member of each committee of the Board
that is currently in place as of the date of this Agreement, or which may be
created by the Board following execution hereof.  Upon such Macellum Designee’s
election to become a member of a committee, the Board shall effect such change
in committee composition promptly (and no more than two business days following
such election), but only if such Macellum Designee meets any and all
independence or other requirements under applicable law and the rules and
regulations of the New York Stock Exchange for service on such committee (“NYSE
Criteria”) and identifies all conflicts of interest, if any, relevant to such
committee’s activities; provided, however, in the event a Macellum Designee does
not meet all NYSE Criteria, another Macellum Designee who does meet all NYSE
Criteria shall be afforded the right to serve on such committee;

(g)



(i) that, no later than March 31, 2016, Macellum will provide to the Company
from each Macellum Designee (and the Company shall obtain from each of the other
New Director Nominees) (A) an executed consent to be named as a nominee in the
Company’s proxy statement for the 2016 Annual Meeting and to serve as a director
if so elected, (B) a completed D&O Questionnaire (including an Iran Sanctions
Questionnaire) in the form customarily used by the Company (the
“Questionnaire”), (C)  an executed irrevocable resignation as director in the
form customarily used by the Company for all director nominees, and (D) with
respect to the Macellum Designees only, an executed irrevocable resignation as
director in the form attached hereto as Exhibit B (collectively, the “Nomination
Documents”), (ii) after the date hereof, each Macellum Designee shall provide to
the Company, as requested by the Company from time to time, such information as
the Company is entitled to reasonably receive from other members of the Board
and as is required to be disclosed in proxy statements and periodic reports
required to be filed by the Company with the Securities and Exchange Commission
(the “SEC”) under applicable law and regulations and (iii) that the Company will
have completed customary background checks for each New Director Designee and
such background checks will not have resulted in any disqualifying information
regarding a New Director Nominee, as reasonably determined by the Nominating and
Governance Committee or the Board in accordance with the Company’s corporate
governance guidelines and in the exercise of its fiduciary duties provided,
however, in the event any Macellum Designee is disqualified from the Board for
any reason prior to his or her initial election, Macellum shall have the right
to propose to the Company another Macellum Designee(s) who meets the NYSE
Criteria, is not disqualified in accordance with this Section 1(g) to the Board
and is otherwise reasonably acceptable to the Board in the exercise of its
fiduciary duties (with the parties following the procedures set forth herein
until two Macellum Designees have been elected to the Board);

2

--------------------------------------------------------------------------------

 



(h)



As of the date hereof, Macellum is not aware of any facts that would suggest
that the currently named Macellum Designee:  (i) is not “independent” in
accordance with the listing standards for the New York Stock Exchange and any
other applicable director independence standards; (ii) is otherwise disqualified
to serve as a director of the Company in accordance with the Company’s corporate
governance guidelines, code of business conduct and ethics and policies
regarding conflicts of interest, confidentiality, stock ownership and insider
trading applicable to directors of the Company; or (iii) is a party to (A) any
agreement, arrangement or understanding with any person (I) concerning how such
Macellum Designee, if elected as a director of the Company, will act or vote on
any issue or question or (II) that could limit or interfere with such Macellum
Designee’s ability to comply, if elected as a director of the Company, with his
or her fiduciary duties under applicable law or (B) any agreement, arrangement
or understanding with any person other than the Company with respect to any
direct or indirect compensation, reimbursement or indemnification in connection
with service or action as a director of the Company;

(i)



Macellum agrees that no member of Macellum shall compensate or agree to
compensate, directly or indirectly, any individual not employed by Macellum in
connection with his or her service as a director (including any New Director
Nominee) or officer of the Company or otherwise in connection with the
transactions contemplated by this Agreement other than in respect of
performance-related fees based upon the overall increase in asset value of
Macellum’s assets;

(j)



Macellum agrees that each member of Macellum shall immediately cease all
efforts, direct or indirect, in furtherance of any solicitation regarding
nominations to the Board (including any negative solicitation efforts) relating
to the 2016 Annual Meeting concerning the Company and members of the slate of
nominees proposed by the Company;

(k)



as of the date of this Agreement, Macellum irrevocably withdraws its demands for
materials and books and records pursuant to Section 220 of the Delaware General
Corporation Law upon its execution of this Agreement;

(l)



that, should any Macellum Designee resign from the Board or be rendered unable
to, or refuse to, be appointed to, or for any other reason fail to serve or is
not serving on, the Board (other than as a result of not being nominated by the
Company for re-election at an annual meeting subsequent to the 2016 Annual
Meeting), Macellum shall be entitled to designate a replacement for such
Macellum Designee who satisfies the qualifications set forth in Section 1(h)
hereof and is otherwise reasonably acceptable to the Board in the exercise of
its fiduciary duties (a “Replacement”), and the Company shall take all necessary
action to implement the foregoing and to appoint the Replacement to the Board as
promptly as practicable but in any event within ten business days of Macellum’s
designation of a Replacement. Any such Replacement who becomes a Board member in
replacement of a Macellum Designee shall be deemed to be a Macellum Designee for
all purposes under this Agreement and, prior to his or her appointment to the
Board, shall be required to provide to the Company the Nomination Documents and
meet with representatives of the Governance and Nominating Committee, and other
members, of the Board in accordance with the practices of the Board and such
Committee;

3

--------------------------------------------------------------------------------

 



(m)



the Company shall use commercially reasonable efforts to conduct any such
interviews as promptly as practicable but, in any case, assuming reasonable
availability of the proposed Replacement, within five business days after
Macellum’ s submission of the proposed Replacement.  In the event the Governance
and Nominating Committee or the Board does not accept a person recommended by
Macellum as a Replacement, Macellum shall have the right to recommend an
additional substitute person whose appointment shall be subject to the same
procedures described in Section 1(l) hereof (with the parties following the
procedures set forth herein until a Replacement has been appointed to the
Board);

(n)



Upon a Replacement’s appointment to the Board, the Board and all applicable
committees and subcommittees of the Board shall take all necessary actions to
appoint such Replacement to any applicable committee or subcommittee of the
Board of which the replaced director was a member immediately prior to such
director’s resignation or removal;

(o)



the Board or any committee thereof, in the exercise of its fiduciary duties, may
limit the participation of the Macellum Designees in any Board or committee
meeting or portion thereof in which the Board or such committee is evaluating
and/or taking action with respect to (i) the exercise of any of the Company’s
rights or enforcement of any of the obligations under this Agreement, (ii) any
proposed transaction between the Company and Macellum or its Affiliates, or
(iii) any consideration of any potential Replacement; provided,  however, that
nothing herein shall limit the participation of the Macellum Designees in any
Board or committee meeting or portion thereof in which the Board or such
committee is evaluating and/or taking action with respect to any strategic
alternatives or proposed transactions to which no member of Macellum or any of
its Affiliates is a party; and

(p)



that, during the period from the date of this Agreement until the date of the
2016 Annual Meeting, each of the New Director Nominees shall be entitled to
receive copies of all written information furnished generally to the Board
during such period and to reasonable access to the Company’s Chief Executive
Officer (“CEO”) and the Company’s other executive officers (all such contact
with such other officers to be coordinated with and through the CEO)
commensurate with that of a director of the Company; provided, that all such
information shall be subject to the confidentiality and use restrictions set
forth in the Company policies applicable to all directors and referenced in
Section 3 hereof.

2.Macellum Designee Resignations.  Each Macellum Designee or Replacement shall
be entitled to resign from the Board at any time in his or her discretion.
Notwithstanding the provisions of Section 1, if, at any time after the date
hereof, Macellum ceases collectively to Beneficially Own an aggregate Net Long
Position in at least the lesser of (i) 1,853,974 shares of Common Stock (subject
to adjustment for stock splits, reclassifications, combinations and similar
adjustments) and (ii) 5% of the outstanding shares of Common Stock as of such
date (the “Minimum Threshold”), each of the Macellum Designees shall be deemed
to have resigned from the Board and any committee of the Board on which he or
she then sits  pursuant to the irrevocable resignation in the form attached
hereto as Exhibit B previously delivered to the

4

--------------------------------------------------------------------------------

 



Company by each Macellum Designee, and (b) the Company shall have no further
obligations under Section 1 of this Agreement. Macellum shall promptly, and not
later than three business days after, notify the Company as soon as Macellum’s
Net Long Position in the Common Stock becomes less than the Minimum
Threshold.  For purposes of this Agreement: the term “Affiliate” shall have the
meaning set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act;
the term “Net Long Position” shall mean such shares of Common Stock Beneficially
Owned, directly or indirectly, that constitute such person’s net long position
as defined in Rule 14e-4 under the Exchange Act mutatis mutandis;  provided
that, “Net Long Position” shall not include any shares as to which such person
does not have the right to vote or direct the vote; and the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

3.Compliance with Company Policies.  At all times while serving as a member of
the Board, the Macellum Designees, in their capacity as individuals and not in
any other capacity, shall comply with all policies, procedures, processes,
codes, rules, standards and guidelines applicable to Board members, including
the Company’s code of business conduct and ethics, securities trading policies,
anti-hedging policies, Regulation FD-related policies, director confidentiality
policies and corporate governance guidelines, and preserve the confidentiality
of Company business and information, including discussions or matters considered
in meetings of the Board or Board committees. 

4.Standstill Provisions.  

(a)



For purposes of this Agreement, the “Standstill Period” shall mean the period
from the date of this Agreement until 12:01 a.m. on the earlier of (i) the
twentieth day prior to the advance notice deadline set forth in the Company’s
Bylaws for stockholders making director nominations at the Company’s 2017 Annual
Meeting of Stockholders (the “2017 Annual Meeting”) (the “Initial Expiration
Time”) and (ii) the day on which the last remaining Macellum Designee (or
Replacement) no longer serves as a member of the Board (which shall include the
effective date and time of any resignation from the Board delivered in writing
by the Macellum Designee (or Replacement)); provided, however, that, if all
Macellum Designees (including any Replacement) have not ceased to be a member of
the Board as of the Initial Expiration Time, the Standstill Period shall end on
the earlier of (i) the twentieth day prior to the advance notice deadline set
forth in the Company’s Bylaws for stockholders for making director nominations
at the 2018 Annual Meeting of Stockholders and (ii) the day on which the last
remaining Macellum Designee (or Replacement) no longer serves as a member of the
Board (which shall include the effective date and time of any resignation from
the Board delivered in writing by the Macellum Designee (or Replacement)).

5

--------------------------------------------------------------------------------

 



(b)



Notwithstanding anything to the contrary in this Section 4, the Company agrees
that, for so long as any of the Macellum Designees (or any of their
Replacements) are on the Board:  (i) the Board shall promptly notify Macellum in
writing of its decision not to nominate any Macellum Designee for election at
the 2017 Annual Meeting or any subsequent annual meeting of stockholders (which
written notice, if any, shall in any event not be delivered any later than
twenty days prior to the advance notice deadline for stockholders making
director nominations at such upcoming annual meeting), and (ii) the Board shall
take all appropriate action to (A) provide Macellum with at least a twenty-day
period from the time Macellum is notified in writing that any of the Macellum
Designees have not been so nominated to comply with the advance notice
provisions for nominations of directors by stockholders contained in the Bylaws
at such upcoming annual meeting and (B) cause such upcoming annual meeting not
to be held prior to 90 days following the time Macellum is notified that any of
the Macellum Designees has not been so nominated.

(c)



During the Standstill Period, Macellum shall not, directly or indirectly, and
Macellum shall cause each Macellum Affiliate under the control of Macellum not
to, directly or indirectly (it being understood and agreed that the following
restrictions shall not apply to the Macellum Designees acting solely in their
capacities as a director of the Company consistent with their fiduciary duties
to the Company):

(i)



solicit proxies or written consents of stockholders or conduct any other type of
referendum (binding or non-binding) with respect to, or from the holders of, the
Voting Securities, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Exchange Act) in
or assist any Third Party in any “solicitation” of any proxy, consent or other
authority (as such terms are defined under the Exchange Act) to vote any shares
of the Voting Securities (other than such encouragement, advice or influence
that is consistent with Company management’s recommendation in connection with
such matter);

(ii)



encourage, advise or influence any other person or assist any Third Party in so
encouraging, assisting or influencing any person with respect to the giving or
withholding of any proxy, consent or other authority to vote or in conducting
any type of referendum (other than such encouragement, advice or influence that
is consistent with Company management’s recommendation in connection with such
matter);

(iii)



form or join in a partnership, limited partnership, syndicate or other group,
including a “group” as defined under Section 13(d) of the Exchange Act, with
respect to the Voting Securities (for the avoidance of doubt, excluding any
group composed solely of Macellum and their Affiliates) or otherwise seek,
support, encourage or participate in any effort by a Third Party with respect to
the matters set forth in clauses (i) through (xiii) of this Section 4(c);

6

--------------------------------------------------------------------------------

 



(iv)



present at any annual meeting or any special meeting of the Company’s
stockholders any proposal for consideration for action by stockholders or seek
the removal of any member of the Board or (except as explicitly permitted by
this Agreement with respect to a Replacement and other than through action at
the Board by a Macellum Designee acting in his or her capacity as such) propose
any nominee for election to the Board or seek representation on the Board;

(v)



other than in Rule 144 open market broker sale transactions where the identity
of the purchaser is not known and in underwritten widely dispersed public
offerings, sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by Macellum to any person or
entity not a party to this agreement (a “Third Party”) that would knowingly
result in such Third Party, together with its Affiliates, owning, controlling or
otherwise having any Beneficial Ownership or other ownership interest in the
aggregate of 5% or more of the shares of Voting Securities outstanding at such
time or would increase the Beneficial Ownership or other ownership interest of
any Third Party who, together with its Affiliates, has a Beneficial Ownership or
other ownership interest in the aggregate of 5% or more of the shares of Voting
Securities outstanding at such time, except in each case in a transaction
approved by the Board;

(vi)



grant any proxy, consent or other authority to vote with respect to any matters
(other than to the named proxies included in the Company’s proxy card for any
annual meeting or special meeting of stockholders) or deposit any Voting
Securities of the Company in a voting trust or subject them to a voting
agreement or other arrangement of similar effect with respect to any annual
meeting except as provided in Section 4(d) of this Agreement, special meeting of
stockholders or action by written consent (excluding customary brokerage
accounts, margin accounts, prime brokerage accounts and the like);

(vii)



make any request for stockholder list materials or other books and records of
the Company under Section 220 of the Delaware General Corporation Law or
otherwise;

(viii)



make, or cause to be made, any statement or announcement that relates to and
constitutes an ad hominem attack on, or relates to and otherwise disparages, the
Company, its officers or its directors or any person who has served as an
officer or director of the Company in the past, or who serves on or following
the date of this Agreement as an officer or director of the Company: (a) in any
document or report filed with or furnished to the SEC or any other governmental
agency, (b) in any press release or other publicly available format, or (c) to
any analyst, journalist or member of the media (including without limitation, in
a television, radio, newspaper or magazine interview) (and the Company agrees
that this Section 4(c)(viii) shall apply mutatis mutandis to the Company and its
directors and officers with respect to Macellum);

7

--------------------------------------------------------------------------------

 



(ix)



other than litigation by Macellum to enforce the provisions of this Agreement,
institute, solicit, assist or join, as a party, any litigation, arbitration or
other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions);

(x)



without the prior approval of the Board, separately or in conjunction with any
other person or entity in which it is or proposes to be either a principal,
partner or financing source or is acting or proposes to act as broker or agent
for compensation, propose (publicly, privately or to the Company) or participate
in, effect or seek to effect, any tender offer or exchange offer, merger,
acquisition, reorganization, restructuring, recapitalization or other business
combination involving the Company or a material amount of the assets or
businesses of the Company (collectively, an “Extraordinary Transaction”) or
encourage, initiate or support any other Third Party in any such
activity.  Notwithstanding the foregoing, the Company agrees that Macellum shall
not be deemed to be in breach of this Agreement in the event that a Macellum
Designee receives an unsolicited inquiry regarding a potential transaction
proposed by a Third Party, does not engage in any negotiations or substantive
discussions without the prior approval of the Board and promptly apprises the
Chair of the Board of the foregoing;

(xi)



purchase or cause to be purchased or otherwise acquire or agree to acquire
Beneficial Ownership of any Voting Securities if, in any such case, immediately
after the taking of such action, Macellum would, in the aggregate, collectively
Beneficially Own an amount that would equal or exceed 15% of the then
outstanding shares of Common Stock;

(xii)



enter into any negotiations, agreements, arrangements or understandings with any
Third Party with respect to the matters set forth in this Section 4; or

(xiii)



take any action that would cause or require the Company to make public
disclosure of any of the foregoing or request, directly or indirectly, any
amendment or waiver of this Agreement in a manner that would reasonably likely
require public disclosure by Macellum or the Company.

 

As used in this Agreement, the term “Voting Securities” shall mean the Common
Stock, and any other securities of the Company entitled to vote in the election
of directors, or securities convertible into, or exercisable or exchangeable for
Common Stock (or other voting securities of the Company), whether or not subject
to the passage of time or other contingencies.

As used in this Agreement, the term “Beneficial Ownership” shall have the same
meaning as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act, except that a person will also be deemed to beneficially own (A) all Common
Stock and Voting Securities which such person has the right to acquire pursuant
to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional, and (B) all Common Stock and Voting Securities in which such person
has any economic interest, including, without limitation, pursuant to a cash
settled call option or other

8

--------------------------------------------------------------------------------

 



derivative security, contract or instrument in any way related to the price of
any Common Stock or Voting Securities (and the term “Beneficially Own” and
“Beneficial Owner” shall have a correlative meaning).

For purposes of this Section 4, no person shall be, or be deemed to be, the
“Beneficial Owner” of, or to “Beneficially Own,” any securities beneficially
owned by any director of the Company to the extent such securities were acquired
directly from the Company by such director as or pursuant to director
compensation for serving as a director of the Company.

(d)



Until the end of the Standstill Period, Macellum and the Macellum Affiliates
controlled by Macellum shall cause all Voting Securities owned by them directly
or indirectly, whether owned of record or Beneficially Owned, as of the record
date for any annual or special meeting of stockholders (each a “Stockholders
Meeting”) within the Standstill Period, in each case that are entitled to vote
at any such Stockholders Meeting, to be present for quorum purposes and to be
voted, at all such Stockholders Meetings or at any adjournments or postponements
thereof, (i) for all directors nominated by the Board for election at such
Stockholders Meeting and (ii) in accordance with the recommendation of the Board
on any other proposals or other business that comes before any Stockholder
Meeting.  Notwithstanding anything to the contrary, nothing in this Agreement
shall limit the ability of Macellum, any Macellum Affiliates controlled by
Macellum or the Macellum Designees (but, with respect to the Macellum Designees,
solely in their capacities as stockholders) to vote, sell or tender their shares
of Common Stock, as applicable, in respect of any strategic alternatives or
proposed transactions involving a merger, consolidation, reorganization or
tender offer of the Company, a sale of substantially all of assets of the
Company and its subsidiaries or any similar transaction, in each case, that is
proposed to the stockholders of the Company by the Board or a Third Party.  For
the avoidance of doubt, Macellum and the Company agree that the preceding
sentence shall not limit any Macellum Designee’s obligations, so long as such
Macellum Designee serves as a director of the Company, of confidentiality and to
perform his or her fiduciary duties as a director of the Company.

 

5.Public Announcements. Promptly following the execution of this Agreement, the
Company shall announce this Agreement and the material terms hereof by means of
a mutually agreed press release (the “Press Release”). Neither the Company (and
the Company shall cause each of its Affiliates, directors and officers not to)
nor Macellum or any Macellum Affiliate controlled by Macellum shall make or
cause to be made any public announcement or statement that is inconsistent with
or contrary to the statements made in the Press Release, except as required by
law or the applicable rules of any stock exchange or with the prior written
consent of the other party. The Company acknowledges that Macellum intends to
file this Agreement and the as-issued Press Release as exhibits to its Schedule
13D pursuant to an amendment that the Company shall have the opportunity to
review in advance.  The Company shall have an opportunity to review in advance
any Schedule 13D filing made by Macellum with respect to this Agreement.

6.Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that, as of the date of this Agreement: (a) such
party has all requisite power and

9

--------------------------------------------------------------------------------

 



authority to execute and deliver this Agreement and to perform its obligations
hereunder; (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such party, enforceable
against such party in accordance with its terms; and (c) this Agreement will not
result in a violation of any terms or conditions of any agreements to which such
person is a party or by which such party may otherwise be bound or of any law,
rule, license, regulation, judgment, order or decree governing or affecting such
party.  The Company represents and warrants to Macellum that the Board has
approved all New Director Nominees in respect of any “change of control” or
similar provision in any contract or agreement of the Company.

7.Representations and Warranties of Macellum. Each member of Macellum jointly
represents and warrants that, as of the date of this Agreement, (a) Macellum,
together with all of the Macellum Affiliates, collectively Beneficially Own an
aggregate of 3,131,505 shares of Common Stock; (b) except for such ownership, no
member of Macellum, individually or in the aggregate with all other members of
Macellum and the Macellum Affiliates, has any other Beneficial Ownership of any
Voting Securities; and (c) Macellum, collectively with the Macellum Affiliates,
have a Net Long Position of 3,131,505 shares of Common Stock.

8.Specific Performance. The parties hereto recognize and agree that if, for any
reason, any of the provisions of this Agreement are not performed in accordance
with their specific terms or are otherwise breached, immediate and irreparable
harm or injury would be cause for which money damages would not be an adequate
remedy. Accordingly, each party agrees that, in addition to other remedies the
other party shall be entitled to at law or equity, the other party shall be
entitled to seek, without the necessity of posting any bond or of proving the
inadequacy of monetary damages, an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement.

9.Jurisdiction; Venue.  Each of the parties hereto:  (a) consents to submit
itself to the personal jurisdiction of the Court of Chancery or other federal or
state courts of the State of Delaware in the event any dispute arises out of
this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it shall not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the Court of Chancery or other federal or
state courts of the State of Delaware, (d) irrevocably waives the right to trial
by jury and (e) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.

10.Governing Law.  This agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Delaware
applicable to contracts executed and to be performed wholly within such state
without giving effect to the choice of law principles of such State.

11.No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a

10

--------------------------------------------------------------------------------

 



waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

12.Entire Agreement. This Agreement, and the Confidentiality Agreement, dated
March 2, 2016 between the Company and Macellum, contain the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

13.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received, (b) given by facsimile, when such
facsimile is sent to the facsimile number set forth below and the appropriate
confirmation is received, or (c) if given by any other means, when actually
received during normal business hours at the address specified in this Section
13:

 

 

if to the Company:

 

 

 

Christopher & Banks Corporation

2400 Xenium Lane North

Plymouth, MN 55441

Copy Attn: General Counsel

Facsimile:  (763) 551-5199
Email: lkomarek@christopherandbanks.com

 

 

 

With a copy, which shall not constitute notice, to:

 

 

 

Dorsey & Whitney LLP

50 South Sixth Street

Minneapolis, MN 55402

Attn:  Robert A. Rosenbaum, Esq.

Facsimile:  (612) 340-7800
Email:  rosenbaum.robert@dorsey.com

 

 

if to Macellum:

 

 

 

Macellum Capital Management, LLC

99 Hudson Street, 5th Floor

New York, NY 10013

Attn: Jonathan Duskin

Facsimile:  (646) 706-5105
Email:  jduskin@macellumcap.com

 

 





11

--------------------------------------------------------------------------------

 



 

With a copy, which shall not constitute notice, to:

 

 

 

Jeffrey L. Kochian

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: (212) 872-1002
Email:  jkochian@akingump.com

 

14.Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

15.Counterparts. This Agreement may be executed in two or more counterparts,
each of which together shall constitute a single agreement.

16.Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

17.No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

18.Fees and Expenses.  Each of the Company, on the one hand, and Macellum, on
the other hand, will be responsible for its own costs, fees and expenses in
connection with this Agreement; provided, however, that the Company shall
reimburse Macellum for its reasonable, documented out-of-pocket fees and
expenses (including legal expenses) incurred in connection with the matters
related to potential nominations of directors of the Company, the 2016 Annual
Meeting and the negotiation, execution and fulfillment of this Agreement and
other reasonable, documented out-of pocket fees and expenses (including legal
expenses) incurred after the date hereof until and including the date of the
2016 Annual Meeting, which reimbursement, in the aggregate, shall not exceed
$150,000.

19.Termination. This Agreement shall terminate on the date and time that all
Macellum Designees (or Replacements) no longer serve on the Board (which shall
include the effective date and time of any resignation from the Board delivered
in writing by the Macellum Designee); provided, however, that Macellum and each
Macellum Designee shall maintain, in accordance with the confidentiality
obligations set forth herein and in the applicable Company policies, all
confidential information of the Company until such time as such information is
no longer deemed to be confidential by the Company; and provided, further, that
each of the Company and Macellum shall remain liable to the other party hereto
after such termination date for any breaches of this Agreement made by such
party prior to the date of termination of this Agreement.

12

--------------------------------------------------------------------------------

 



20.Interpretation and Construction. Each of the parties hereto acknowledges that
it has been represented by counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement, and that it has executed the
same with the advice of said independent counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

 

[Signature Pages Follow]





13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

 

Christopher & Banks Corporation

 

 

By:

/s/ LuAnn Via

Name:

LuAnn Via

Title:

President and Chief Executive Officer

 

 

 



14

--------------------------------------------------------------------------------

 



 

 

 

 

MACELLUM RETAIL OPPORTUNITY
FUND, LP

 

 

By:

 

Macellum Advisors GP, LLC,

its general partner

 

 

By:

 

/s/ Jonathan Duskin

Name:

 

Jonathan Duskin

Title:

 

Sole Member

 

MACELLUM CAPITAL MANAGEMENT, LLC

 

 

By:

 

MCM Managers, LLC,

its managing member

 

 

By:

 

MCM Management, LLC,

its managing member

 

 

By:

 

/s/ Jonathan Duskin

Name:

 

Jonathan Duskin

Title:

 

Managing Member

 

MACELLUM ADVISORS GP, LLC

 

 

By:

 

/s/ Jonathan Duskin

Name:

 

Jonathan Duskin

Title:

 

Sole Member

 

MACELLUM MANAGEMENT, LP

 

 

By:

 

Macellum Advisors GP, LLC,

its general partner

 

 

By:

 

/s/ Jonathan Duskin

Name:

 

Jonathan Duskin

Title:

 

Sole Member

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

 

 

MCM MANAGERS, LLC

 

 

By:

 

MCM Management, LLC,

its managing member

 

 

By:

 

/s/ Jonathan Duskin

Name:

 

Jonathan Duskin

Title:

 

Managing Member

 

MCM MANAGEMENT, LLC

 

 

By:

 

/s/ Jonathan Duskin

Name:

 

Jonathan Duskin

Title:

 

Managing Member

 





 

 

--------------------------------------------------------------------------------

 



 

 

 

/s/ Jonathan Duskin

JONATHAN DUSKIN

 

 



 

 

--------------------------------------------------------------------------------

 



SCHEDULE A

MACELLUM ENTITIES

1.Macellum Retail Opportunity Fund, LP (“Opportunity Fund”)

2.Macellum Capital Management, LLC (“Macellum Capital Management”)

3.Macellum Advisors GP, LLC (“Macellum GP”)

4.Macellum Management, LP (“Macellum Management”)

5.MCM Managers, LLC (“MCM Managers”)

6.MCM Management, LLC (“MCM Management”) and

7.Jonathan Duskin (“Mr. Duskin”)

Mr. Duskin, together with Opportunity Fund, Macellum Capital Management,
Macellum GP, Macellum Management, MCM Managers and MCM Management, are referred
to herein collectively as, “Macellum.”

 

 



 

 

--------------------------------------------------------------------------------

 



EXHIBIT A

2016 ANNUAL MEETING DIRECTOR NOMINEES

 

 

 

Continuing Director Nominees:  Lisa Wardell (Chair of the Board), LuAnn Via
(CEO) and William Sharpe

 

Macellum Designee(s):  Jonathan Duskin and an additional nominee to be named by
Macellum who satisfies the qualifications set forth in Section 1(h) of this
Agreement and is otherwise reasonably acceptable to the Board in the exercise of
its fiduciary duties (collectively, the “Macellum Designees”)

 

Other New Director Nominees:  Kent Kleeberger, Laura Weil (collectively, and
together with the Macellum Designees, the “New Director Nominees”)

 



 

 

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF IRREVOCABLE RESIGNATION RE: SUPPORT AGREEMENT

March __, 2016

Attention: Board of Directors
Christopher & Banks Corporation

2400 Xenium Lane North

Plymouth, MN 55441

 

Re:Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 2 of the Support
Agreement, dated as of March __, 2016 (the “Agreement”), by and among
Christopher & Banks Corporation and Macellum (as defined therein). Capitalized
terms used herein but not defined shall have the meaning set forth in the
Agreement.

Effective only upon, and subject to, such time as Macellum ceases collectively
to Beneficially Own an aggregate Net Long Position of at least the lesser of (i)
1,853,974 shares of Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments) and (ii) 5% of the
shares of Common Stock then outstanding, I hereby resign from my position as a
director of the Company and from any and all committees of the Board on which I
serve.

Sincerely,

______________________
Name:

 

 

 

 

--------------------------------------------------------------------------------